Citation Nr: 0721940	
Decision Date: 07/20/07    Archive Date: 08/02/07

DOCKET NO.  05-05 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a chronic low back 
pain with degenerative joint disease 

2.  Entitlement to service connection for bilateral shoulder 
disability.

3.  Entitlement to service connection for a right knee 
disability.

4.  Entitlement to service connection for right leg 
disability.

5.  Entitlement to service connection for skin disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

The veteran and friend


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran had active service from April 1968 to April 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) of the Department of Veterans Affairs (VA) on appeal 
from rating determinations in July 2004 and July 2006 by the 
above Regional Office (RO).


FINDINGS OF FACT

1.  The veteran's injuries in service were acute and 
transitory, and continuing disabilities were not then 
present.  

2.  He has not submitted or identified competent medical 
evidence of a nexus between a currently diagnosed back 
disability and any event or incident during his active 
military service.  

3.  He has not submitted or identified competent medical 
evidence of a nexus between a currently diagnosed bilateral 
shoulder disability and any event or incident during his 
active military service.  

4.  He has not submitted or identified competent medical 
evidence of a nexus between a currently diagnosed right knee 
disability and any event or incident during his active 
military service.  

5.  He has not submitted or identified competent medical 
evidence of a nexus between a currently diagnosed right leg 
disability and any event or incident during his active 
military service.  

6.  He has not submitted or identified competent medical 
evidence of a nexus between a currently diagnosed skin 
disorder and any event or incident during his active military 
service.  


CONCLUSIONS OF LAW

1.  A back disability, to include degenerative joint disease, 
was not incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2006).

2.  A bilateral shoulder disability was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2006).

3.  A right knee disability was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.303 (2006).

4.  A right leg disability was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.303 (2006).

5.  A skin disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pertinent Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131, (West 2002); 
38 C.F.R. § 3.303(a) (2006).  

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(2006).  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2006).

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  See Hickson v. West, 12 Vet. App. 
247, 253 (1999).

When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The benefit of the 
doubt rule is inapplicable when the evidence preponderates 
against the claim.  Ortiz v. Principi, 274 F.3d 1361 (Fed. 
Cir. 2001).

Factual Background and Analysis

The veteran contends that he injured his back, shoulders, 
right knee and right leg in a fall during basic training and 
was treated by medics in the field.  He sustained additional 
injuries in 1969 or 1970 to his right leg and was put on 
light duty for 2-4 weeks.  He also contends that a skin 
disorder had its onset during service.  Because these claims 
involve similar issues and evidence, and as similar legal 
principles apply, the Board has determined that a repetitive 
discussion of the analysis of each disability is not 
necessary.  

Service medical records (SMRs) show that in January 1969, the 
veteran was treated for rash on both hands.  There was also 
notation of right knee injury.  In August 1969, he was 
treated for continued right knee pain in the patella tendon.  
In February 1970, the veteran was treated for an episode of 
back pain and later that same month was treated for a rash on 
his back.  In March 1970, he was treated for possible left 
knee chondromalacia after falling while carrying a man on his 
back.  His injuries were reportedly confined to the left 
knee, with no complaints or findings pertaining to the spine, 
shoulders or right lower extremity.  All of these injuries 
were apparently acute and transitory in nature and resolved 
with treatment, as there are no subsequently dated medical 
records on file reflecting further complaints, evaluation or 
treatment.  

At separation, clinical evaluation of all major body systems, 
to include the spine, upper extremities, lower extremities 
and skin, was within normal limits.  Although he was given 
the opportunity to identify any history or symptoms 
associated with the in-service injuries, he reported no 
pertinent complaints at that time.  He specifically denied 
swollen or painful joints, skin diseases, back trouble, or 
knee problems.  He indicated that he was in excellent health 
with no abnormalities or deficits.  As a result, the 
veteran's SMRs do not affirmatively establish that any 
chronic disability had its onset during military service.  

Moreover that a condition or injury occurred in service alone 
is not enough; there must be a current disability resulting 
from that condition or injury.  See Rabideau v. Derwinski, 2 
Vet. App. 141, 144 (1992); Chelte v. Brown, 10 Vet. App. 268, 
271 (1997).  The claims folder is devoid of any treatment 
records or other medical documents pertaining to his claimed 
disabilities for many years after his separation from 
service.  In fact, there are essentially no pertinent 
clinical records associated with the claims file until 2001, 
when the veteran began fairly regular treatment for lumbar 
spine pain.  At that time the veteran filed a Worker's 
Compensation claim for a back disability sustained in an 
industrial accident.  He denied any prior symptoms, injuries 
or disability to his back.  The diagnosis was bulging disc 
with right sciatica, industrially related.  A subsequent MRI 
showed spinal stenosis at L4-5 from a bulging disc 
hypertrophy of the facet joints at two levels and synovial 
cyst on the right at L5-S1.  In any event, the physician did 
not relate the veteran's back disability to service, nor did 
subsequent doctors who treated him thereafter.  

The remaining, post-service treatment records document 
treatment for multiple skin disorders variously diagnosed as 
psoriasis, onychomycosis, tinea corpus and tinea pedis.  
These records also show the veteran was treated for right 
ankle pain diagnoses as arthritis/synovitis; posterior tibial 
nerve inflammation in the tarsal tunnel secondary to 
tendonitis; right medical meniscus tear; and rotator cuff 
tendonitis.  These records do not, in any way, suggest that 
the symptomatology originated during military service and no 
physician has specifically related the current disabilities 
to service.  

Indeed, there is nothing in the claims file, which would tend 
to establish that his claimed disabilities are related to his 
active military service other than the veteran's testimony 
given at an April 2007 Travel Board hearing and lay 
statements submitted by family and friends.  The veteran is 
competent to report the symptoms he has experienced since 
active service, he is not competent to testify to the fact 
that the injuries he had in service and the disabilities 
diagnosed long after service are related.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992) (laypersons are not 
competent to render medical opinions).  Although he was 
treated for injuries during service, they were not of the 
type or severity alleged by the veteran and the evidence 
preponderates against a conclusion that he suffered any 
sequelae from those injuries, which had resolved by the time 
of his separation from service.  Moreover, the lack of any 
evidence of continuing complaints or symptoms in the 
intervening years since active service is itself evidence 
which tends to show that the injuries during service did not 
result in any residual disability.  Rather, evidence of a 
prolonged period without medical complaint can be considered 
as a factor, along with other factors concerning the 
veteran's health and medical treatment during and after 
military service.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000).  Thus, this contrary evidence significantly 
reduces the probative weight to be assigned to the veteran's 
testimony.  

At this time, the Board acknowledges that the veteran was not 
examined for the purpose of addressing his service connection 
claims; however, given the facts of this case a VA 
examination is not required.  Specifically, under the 
statute, an examination or opinion is necessary to make a 
decision on the claim when the record (1) contains competent 
evidence that the claimant has a current disability or 
persistent or recurrent symptoms of the disability; (2) 
contains evidence which indicates that the disability or 
symptoms may be associated with the claimant's active duty; 
and (3) does not contain sufficient medical evidence for VA 
to make a decision.  See 38 U.S.C.A. § 5103A(d).  

In this case, there is no credible, competent evidence 
indicating that any claimed disability involving the lumbar 
spine, bilateral shoulder, right knee, right leg or skin may 
be associated with service.  Instead, it is clear upon review 
of the record that the veteran developed the claimed 
disabilities many years after separation from military 
service.  Because the evidence of record is sufficient to 
make a decision on the claim, VA is not required to provide 
the veteran with a medical examination absent a showing by 
the veteran of a current disability and an indication of a 
causal connection between the claimed disability and service.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006); Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003); see also 38 
U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).

The preponderance of the evidence is against the claims, and 
there is no reasonable doubt to be resolved.  38 U.S.C.A. 
§ 5107(b) (West 2002).


Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  The U.S. Court of Appeals for 
Veterans Claims (Court) has held that VCAA notice should be 
provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
a SOC or supplemental SOC (SSOC), is sufficient to cure a 
timing defect). 

In letters dated in April 2004, May 2005, and March 2006, the 
RO informed the veteran of its duty to assist him in 
substantiating his claims under the VCAA, and the effect of 
this duty upon his claims.  The letters informed him that VA 
would obtain all relevant evidence in the custody of a 
Federal department or agency, including VA, the service 
department, the Social Security Administration, and other 
pertinent agencies.  He was advised that it was his 
responsibility to send any other medical records supporting 
his claims, or to provide a properly executed release so that 
VA could request the records for him.  The veteran was also 
specifically asked to provide "any evidence in your 
possession that pertains to your claim." 

The Board finds that the contents of the above letters 
provided to the veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  He was provided opportunities to 
submit additional evidence.  The Board finds that the purpose 
behind the notice requirement has been satisfied because the 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claims.  In 
addition, it appears that all obtainable evidence identified 
by the veteran relative to his claims has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  It is therefore the Board's 
conclusion that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.  

In addition to the foregoing analysis, to whatever extent the 
recent decision of the Court in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006), requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date, the Board finds no 
prejudice to the veteran in proceeding with the present 
decision.  Since the claims are being denied, any such 
effective date questions are moot.  The veteran has had ample 
opportunities to meaningfully participate in the adjudicative 
claims process.  Any error or deficiency in this regard is 
harmless, and not prejudicial to the veteran.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues on appeal is required to 
comply with the duties to notify and assist.  38 U.S.C.A. §§ 
5103 and 5103A; 38 C.F.R. § 3.159.




ORDER

Service connection for chronic low back pain with 
degenerative joint disease is denied.

Service connection for bilateral shoulder disability is 
denied.

Service connection for a right knee disability is denied.

Service connection for right leg disability is denied.

Service connection for skin disorder is denied.  




____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


